DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Specification
The disclosure is objected to because of the following informalities: in para. [0043], applicant discloses “the data can be stored in data store 212,” which appears to be a typographical error, given that the data store is labeled as 220 in Fig. 2.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are found in claim 18:
means for determining a first divergence between two distributions associated with numbers of event paths; and
means for determining a lift value for the attribution model using the first divergence, the lift value indicating an extent of improvement as compared to a baseline attribution model.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it’s unclear if applicant is claiming: “at least one of 1) a positive path distribution; 2) a negative path distribution; and 3) a reference path distribution that indicates the deviation between the positive path distribution and the negative path distribution as well as a weighted-positive path distribution that reflects attribution scores, generated via an attribution model, applied as weights to positive event paths” or if applicant is claiming: “at least one of 1) a positive path distribution; 2) a negative path distribution; 3) a reference path distribution that indicates the deviation between the positive path distribution and the negative path distribution; and 4) a weighted-positive path distribution that reflects attribution scores, generated via an attribution model, applied as weights to positive event paths.” In the first interpretation there are three distributions, while in the second interpretation, there are four. This ambiguity, where applicant’s verbiage makes its unclear how many distributions are claimed, makes the metes and bounds of the claim indeterminate. For the purposes of examining, examiner assumed applicant meant the latter. 
In claim 18, applicant recites “means for determining a lift value for the attribution model,” where “the attribute model” lacks anteceded basis. 
Dependent claims 2-9 and 19-20 are rejected by virtue of their dependency. Accordingly, claims 1-9 and 18-20 are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 10 is directed to a computer-readable media (defined by applicant as not comprising signals per se in para. [0098] of the specification); and claim 18 is directed to a computing system. Thus, the claims are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
Claim 1 recites the following abstract idea:
generating a set of distributions including at least one of a positive path distribution, a negative path distribution, and a reference path distribution that indicates the deviation between the positive path distribution and the negative path distribution as well as a weighted-positive path distribution that reflects attribution scores, generated via an attribution model, applied as weights to positive event paths;
determining a first divergence between two of the distributions of the set of distributions, the first divergence indicating an extent of the attribution model capturing a deviation between the positive event paths and negative event paths; and
determining a lift value for the attribution model using the first divergence between the two of the distributions of the set of distributions and a divergence associated with a baseline model.

Claim 10 recites the following abstract idea:
receiving an indication to compare a set of attribution models;
for each attribution model of the set of attribution models, determining a lift score that indicates an extent of improvement as compared to a baseline attribution model, the lift score being generated based at least on a first divergence between a weighted- positive path distribution and one of a negative path distribution or a reference path distribution, the divergence determined using a sign correction term, wherein the weighted- positive path distribution reflects attribution scores, generated via the corresponding attribution model, applied as weights to positive event paths; and
using the lift scores associated with the corresponding attribution models to provide an indication of a most effective attribution model of the set of attribution models.

Claim 18 recites the following abstract idea:
determining a first divergence between two distributions associated with numbers of event paths; and
determining a lift value for the attribution model using the first divergence, the lift value indicating an extent of improvement as compared to a baseline attribution model.
 
The abstract idea steps recited in claims 1, 10, and 18 are those which could be performed mentally, including with pen and paper. In claim 1, these steps include: generating a set of distributions; determining a first divergence; and determining a lift value. In claim 10, these steps include: receiving an indication to compare a set of attribution models; for each attribution model of the set of attribution models, determining a lift score; and using the lift scores associated with the corresponding attribution models to provide an indication of a most effective attribution model of the set of attribution models. In claim 18, these steps include: determining a first divergence; and determining a lift value. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to determining a lift score in the context of marketing efforts. If a claim limitation, under its broadest reasonable interpretation, covers marketing activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
This judicial exception is not integrated into a practical application. In particular, the claims only recite generic computing elements (claim 1: computer-implemented; claim 10: one or more computer-readable media; one or more processors; claim 18: computing system). These elements are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components, where the combination of elements is nothing more than a generic computing system (see MPEP 2106.05(f)). Accordingly, these additional elements, alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, it is concluded that the elements of the independent claims, alone and in combination, do not amount to significantly more. The claims are not patent eligible
	Further, the analysis takes into consideration all dependent claims as well:
	Claims 2-9, 11-17, and 19-20 further narrow the abstract ideas highlighted above. While helpful, this does not integrate the abstract idea into practical application and is not significantly more. The additional elements recited in claims 14-15 (“user interface”) are recited at a high-level of generality that amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). This also does not integrate the abstract idea into practical application and is not significantly more. The claims are not patent eligible
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US 20150161658) in view of Hoffman et al. (US 20190122251) and Yan et al. (US 20180260715).

Claim 1
Regarding claim 1, Little discloses: a computer-implemented method for analyzing attribution models {methods, apparatuses, and systems that analyzes media exposure in attribution models; para. [0003]}, the method comprising:
generating a set of distributions including at least one of a positive path distribution, a negative path distribution {generated distributions include a positive path distribution, represented by path type 212 that includes Paid Search, and a negative path distribution, represented by path type 222, that does not; Fig. 2C; para. [0117]; examiner is interpreting negative path to be the path characterized by the absence rather than the presence of distinguishing features like Paid Search};
determining a first divergence between two of the distributions of the set of distributions, the first divergence indicating an extent of the attribution model capturing a deviation between the positive event paths and negative event paths {first divergence between two of the distributions of the set of the distributions represented by counterfactual gain amount, a numeric value that indicates an extent of the attribution model capturing a deviation between paths; para. [0117]}; and
determining a lift value for the attribution model using the first divergence between the two of the distributions of the set of distributions {attribution credit represents determined lift value, since it corresponds to overall contribution to gain or lift in the attribution model, based on the divergence between distributions; para. [0121]}.
Little doesn’t explicitly disclose: a reference path distribution that indicates the deviation between the positive path distribution and the negative path distribution as well as a weighted-positive path distribution that reflects attribution scores, generated via an attribution model, applied as weights to positive event paths; a divergence associated with a baseline model.
However, Hoffman, in a similar filed of endeavor directed to automated attribution modeling and measurement, discloses: a reference path distribution that indicates the deviation between the positive path distribution and the negative path distribution {represented by lift value 406, which defines a reference path distribution that indicates the deviation between two paths, i.e. the positive path distribution and the negative path distribution; para. [0037]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Little with the features of Hoffman. Given that Little is directed to media exposure in attribution models, one of ordinary skill in the art would have been motivated to provide for a comparison model, as taught by Hoffman, in order to determine the effectiveness of targeted content, in addition to facilitating rapid optimization of targeted content in almost real-time {para. [0004] of Hoffman}. One of ordinary skill in the art would have been motivated to determine the effectiveness of targeted content to facilitate optimizing targeted content, and therefore modify Little with Hoffman. 
The combination of Little and Hoffman doesn’t explicitly disclose: a weighted-positive path distribution that reflects attribution scores, generated via an attribution model, applied as weights to positive event paths; a divergence associated with a baseline model.
However, Yan, in a similar field of endeavor directed to multi-channel media attribution modeling, discloses: a weighted-positive path distribution that reflects attribution scores, generated via an attribution model, applied as weights to positive event paths; a divergence associated with a baseline model {media attribution system 104 increases the weight of interactions that are included in positive conversion paths and reduces the weight of interactions that are included in negative conversion paths, thereby creating attribution scores, generated via an attribution model, applied as weights to positive event paths; para. [0078]; baseline model divergence depicted in Fig. 6; para. [0115], [0116], [0117]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Little and Hoffman with the features of Yan. Given that Little is directed to media exposure in attribution models, one of ordinary skill in the art would have been motivated to provide for appropriate weighting across media channels, as taught by Yan, in order to facilitate determining those media channels that will best drive an individual to make a purchase based on their individual event/interaction history {para. [0005] of Yan}. One of ordinary skill in the art would have been motivated to determine what will best drive an individual to make a purchase based on their individual event/interaction history, and therefore modify Little and Hoffman with Yan. 


Claim 2
Regarding claim 2, the combination of Little, Hoffman, and Yan discloses the features of claim 1. Little further discloses: obtaining a set of data including event paths associated with outcomes {obtained data including event paths associated with outcomes seen in Fig. 2A, where the events correspond to events 202a, 202b, 202c, for example, and the outcomes correspond to conversion or non-conversion; para. [0095], [0116]}; and using the set of data to generate the set of distributions {as seen in Fig. 2A; para. [0095], [0116]}.

Claim 3
Regarding claim 3, the combination of Little, Hoffman, and Yan discloses the features of claim 1. Little further discloses: wherein the positive path distribution includes a number of the positive event paths corresponding with each lagged event of a set of lagged events, and the negative path distribution includes a number of the negative event paths corresponding with each of the lagged events {positive path distribution, represented by path type 212, negative path distribution, represented by path type 222, both contain positive and negative events, which lag each other temporally; Fig. 2A; para. [0116], [0117]}.

Claim 4
Regarding claim 4, the combination of Little, Hoffman, and Yan discloses the features of claim 3. Little further discloses: wherein the positive event paths correspond with conversions and the negative event paths correspond with non-conversions {as understood by graphical elements representing conversion and non-conversion events in Fig. 2A; para. [0116], [0117]}.


Claim 5
Regarding claim 5, the combination of Little, Hoffman, and Yan discloses the features of claim 1. Yan further discloses: wherein the first divergence comprises a divergence between the weighted-positive path distribution associated with the attribution model and one of the negative path distribution or the reference path distribution {media attribution system 104 increases the weight of interactions that are included in positive conversion paths and reduces the weight of interactions that are included in negative conversion paths, thereby creating divergence between the weighted-positive path distribution associated with the attribution model and one of the negative path distribution or the reference path distribution; para. [0078]}.

Claim 6
Regarding claim 6, the combination of Little, Hoffman, and Yan discloses the features of claim 5. Yan further discloses: determining a second divergence between the weighted-positive path distribution and either of the negative path distribution or the reference path distribution not used to determine the first divergence {as depicted in Fig. 6, second divergence visualized as comparison of weighted-positive path distribution, e.g. user clicks email, vs. a reference or negative path distribution, e.g. user opens email without clicking; para. [0115], [0116], [0117]}, wherein when the first divergence or the second divergence is determined using the negative path distribution, using a sign correction term {sign correction term indicated by the media attribution system 104 increasing the weight of interactions that are included in positive conversion paths and reducing the weight of interactions that are included in negative conversion paths, resulting in an adjusted divergence; para. [0078]}.


Claim 7
Regarding claim 7, the combination of Little, Hoffman, and Yan discloses the features of claim 6. Little further discloses: wherein determining the lift value for the attribution model comprises determining the lift value using the first divergence relative to a divergence between a positive path distribution and the negative path distribution {attribution credit represents determined lift value, since it corresponds to overall contribution to gain or lift in the attribution model, based on the divergence between distributions; para. [0121]; positive path distribution, represented by path type 212 that includes Paid Search, and a negative path distribution, represented by path type 222, that does not; Fig. 2C; para. [0117]}.
Yan further discloses: a baseline weighted-positive path distribution associated with the baseline model; using a divergence between the baseline weighted-positive path distribution and the reference path distribution relative to the second divergence {as depicted in Fig. 6, relative to second divergence visualized, baseline weighted-positive path distribution, e.g. user clicks email, used vs. a reference path distribution, e.g. user opens email without clicking; para. [0115], [0116], [0117]}.

Claim 8
Regarding claim 8, the combination of Little, Hoffman, and Yan discloses the features of claim 7. Yan further discloses: determining the divergence between the baseline weighted-positive path distribution and the negative path distribution {as depicted in Fig. 6; para. [0115], [0116], [0117]}; and determining the divergence between the baseline weighted-positive path distribution and the reference path distribution {as depicted in Fig. 6; para. [0115], [0116], [0117]}.


Claim 9
Regarding claim 9, the combination of Little, Hoffman, and Yan discloses the features of claim 7. Yan further discloses: identifying the baseline model {e.g. email open; Fig. 6; para. [0115], [0116], [0117]}; and using the baseline model to generate baseline model attribution scores for weighting the positive path distribution to generate the baseline weighted-positive path distribution {media attribution system 104 increases the weight of interactions that are included in positive conversion paths and reduces the weight of interactions that are included in negative conversion paths, thereby generating baseline model attribution scores for weighting the positive path distribution to generate the baseline weighted-positive path distribution; para. [0078]}.

Claim 19
Regarding claim 19, the combination of Little and Hoffman discloses the features of claim 18, but doesn’t explicitly disclose: wherein the first divergence comprises a divergence between a weighted-positive path distribution associated with the attribution model and a negative path distribution and further determining a second divergence between the weighted-positive path distribution and a reference path distribution.
However, Yan, in a similar field of endeavor directed to multi-channel media attribution modeling, discloses: wherein the first divergence comprises a divergence between a weighted-positive path distribution associated with the attribution model and a negative path distribution and further determining a second divergence between the weighted-positive path distribution and a reference path distribution {media attribution system 104 increases the weight of interactions that are included in positive conversion paths and reduces the weight of interactions that are included in negative conversion paths, thereby creating divergence between a weighted-positive path distribution associated with the attribution model and a negative path distribution; para. [0078]; as depicted in Fig. 6, second divergence visualized as comparison of weighted-positive path distribution, e.g. user clicks email, vs. a reference path distribution, e.g. user opens email without clicking; para. [0115], [0116], [0117]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Little and Hoffman with the features of Yan. Given that Little is directed to media exposure in attribution models, one of ordinary skill in the art would have been motivated to provide for appropriate weighting across media channels, as taught by Yan, in order to facilitate determining those media channels that will best drive an individual to make a purchase based on their individual event/interaction history {para. [0005] of Yan}. One of ordinary skill in the art would have been motivated to determine what will best drive an individual to make a purchase based on their individual event/interaction history, and therefore modify Little and Hoffman with Yan. 

Claim 20
Regarding claim 20, the combination of Little, Hoffman, and Yan discloses the features of claim 19. Hoffman further discloses: wherein the lift value is determined using the first divergence relative to a divergence between a baseline-weighted positive distribution associated with the baseline attribution model and the negative path distribution {as seen in Fig. 4, lift value 406 represents determined first divergence relative to a divergence between a baseline-weighted positive distribution associated with the baseline attribution model and the negative path distribution; para. [0037]}.
Yan further discloses: using a divergence between the baseline-weighted positive path distribution and the reference path distribution relative to the second divergence {as depicted in Fig. 6, second divergence visualized as comparison of baseline-weighted positive path distribution and the reference path distribution relative to the second divergence, e.g. user clicks email vs. user opens email without clicking; para. [0115], [0116], [0117]}.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Little in view of Yan.

Claim 10
Regarding claim 10, Little discloses: one or more computer-readable media having a plurality of executable instructions embodied thereon, which, when executed by one or more processors, cause the one or more processors to perform a method {as described in para. [0015]} comprising:
receiving an indication to compare a set of attribution models {facilitated via model comparison tool in Fig. 3, which receives indication to compare attribution models from user; para. [0126]};
for each attribution model of the set of attribution models, determining a lift score that indicates an extent of improvement, the lift score being generated based at least on a first divergence between a positive path distribution and one of a negative path distribution or a reference path distribution {attribution credit represents determined lift score that indicates an extent of improvement, since it corresponds to overall contribution to gain or lift in the attribution model, based on the divergence between distributions; para. [0121]}; and
using the lift scores associated with the corresponding attribution models to provide an indication of a most effective attribution model of the set of attribution models {as seen in Fig. 2E, where table in lower right depicts lift scores indicating most effective attribution model; para. [0122]}.
Little doesn’t explicitly disclose: a baseline attribution model; a weighted-positive path distribution; the divergence determined using a sign correction term, wherein the weighted-positive path distribution reflects attribution scores, generated via the corresponding attribution model, applied as weights to positive event paths.
However, Yan, in a similar field of endeavor directed to multi-channel media attribution modeling, discloses: a baseline attribution model; a weighted-positive path distribution; the divergence determined using a sign correction term, wherein the weighted-positive path distribution reflects attribution scores, generated via the corresponding attribution model, applied as weights to positive event paths {sign correction term indicated by the media attribution system 104 increasing the weight of interactions that are included in positive conversion paths and reducing the weight of interactions that are included in negative conversion paths, i.e. attribution scores, generated via the corresponding attribution model, applied as weights to the positive event paths; para. [0078]; baseline attribution model seen in Fig. 6; para. [0115], [0116], [0117]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Little with the features of Yan. Given that Little is directed to media exposure in attribution models, one of ordinary skill in the art would have been motivated to provide for appropriate weighting across media channels, as taught by Yan, in order to facilitate determining those media channels that will best drive an individual to make a purchase based on their individual event/interaction history {para. [0005] of Yan}. One of ordinary skill in the art would have been motivated to determine what will best drive an individual to make a purchase based on their individual event/interaction history, and therefore modify Little with Yan. 

Claim 11
Regarding claim 11, the combination of Little and Yan discloses the features of claim 10. Little further discloses: wherein the most effective attribution model most effectively distinguishes differences in the positive event paths and negative event paths {as seen in Fig. 2E, where table in lower right depicts most effective attribution model most effectively distinguishes differences in the positive event paths and negative event paths; para. [0122]}.


Claim 12
Regarding claim 12, the combination of Little and Yan discloses the features of claim 10. Little further discloses: wherein the most effective attribution model most effectively distinguishes events more commonly appearing on conversion event paths by assigning the events more credit {as seen in Fig. 2E, where table in lower right depicts most effective attribution model most effectively distinguishes events more commonly appearing on conversion event paths by assigning the events more credit; para. [0122]}.

Claim 13
Regarding claim 13, the combination of Little and Yan discloses the features of claim 10. Little further discloses: wherein the most effective attribution model is automatically selected for use in performing budget optimization {content providers can then use the conversion probabilities to adjust their advertising strategies, e.g. in auction-based content placement systems, content providers, such as advertisers, may modify their ad spending budgets based on the conversion probabilities of various paths and corresponding events; para. [0217]}.

Claim 14
Regarding claim 14, the combination of Little and Yan discloses the features of claim 10. Little further discloses: wherein the indication to compare the set of attribution models is provided via a user interface {facilitated via model comparison tool depicted on user interface in Fig. 3; para. [0126]}.

Claim 15
Regarding claim 15, the combination of Little and Yan discloses the features of claim 10. Little further discloses: wherein the lift scores are presented in association with corresponding attribution models via a user interface {facilitated via model comparison tool depicted on user interface in Fig. 3; para. [0126]}.

Claim 16
Regarding claim 16, the combination of Little and Yan discloses the features of claim 10. Little further discloses: wherein the positive path distribution comprises a distribution related to the positive event paths associated with conversions and the negative path distribution comprises a distribution related to negative event paths associated with non-conversions {as understood by graphical elements representing conversion and non-conversion events in Fig. 2A; para. [0116], [0117]}.

Claim 17
Regarding claim 17, the combination of Little and Yan discloses the features of claim 10. Little further discloses: the lift score {attribution credit represents lift score, since it corresponds to overall contribution to gain or lift in the attribution model; para. [0121]}.} 
Yan further discloses: wherein the visualization being further generated based on a second divergence between the weighted-positive path distribution and either of the reference path distribution or the negative path distribution not used to determine the first divergence, the reference path distribution indicating the difference between the positive path distribution and the negative path distribution {as depicted in Fig. 6, second divergence visualized as comparison of weighted-positive path distribution, e.g. user clicks email, vs. a reference or negative path distribution, e.g. user opens email without clicking; para. [0115], [0116], [0117]}. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Little in view of Hoffman. 

Claim 18
Regarding claim 18, Little discloses: a computing system {as described in para. [0003]} comprising:
means for determining a first divergence between two distributions associated with numbers of event paths {means for determining a first divergence between two distributions associated with numbers of event paths represented by steps involved in calculating counterfactual gain amount; para. [0117]}; and
means for determining a lift value for the attribution model using the first divergence {means for determining a lift value for the attribution model using the first divergence represented by attribution credit, since it corresponds to overall contribution to gain or lift in the attribution model, based on using the first divergence; para. [0121]}.
Little doesn’t explicitly disclose: the lift value indicating an extent of improvement as compared to a baseline attribution model.
However, Hoffman, in a similar filed of endeavor directed to automated attribution modeling and measurement, discloses: the lift value indicating an extent of improvement as compared to a baseline attribution model {as seen in Fig. 4, lift value 406 represents extent of improvement as compared to a baseline attribution model; para. [0037]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Little with the features of Hoffman. Given that Little is directed to media exposure in attribution models, one of ordinary skill in the art would have been motivated to provide for a baseline model for comparison purposes, as taught by Hoffman, in order to determine the effectiveness of targeted content, in addition to facilitating rapid optimization of targeted content in almost real-time {para. [0004] of Hoffman}. One of ordinary skill in the art would have been motivated to determine the effectiveness of targeted content to facilitate optimizing targeted content, and therefore modify Little with Hoffman. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"A probabilistic multi-touch attribution model for online advertising,” directed to attribution models in online advertising (NPL attached);
US 9875484, directed to evaluating attribution models;
US 20170140418, directed to estimating multi-channel attribution;
US 20150254709, directed to attributing an engagement score over a channel;
US 20180232264, directed to a multi-touch attribution model for valuing impressions;
US 20160027041, directed to fractional attributions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        9/30/22





	/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689